“oo. Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 1 of 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

 

~ CIVIL RIGHTS COMPLAINT FORM
- TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

_ Foueta AMENDED COMPLAINT

WAYNE WILLIAM TUCKER
Inmate ID Number: 987625 '

v. " — GASE NO: 5:20-cv-187-TKWIMJF

CENTURION HERITASEQVICeS Tye
pg, 5, Hossein

Brenda Patterson ’
Aasela Gaskins _____s

(Enter name and title of each Defendant.

 

 

 

If additional space is required, use the —
blank area below and directly to the right.)

 

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

   
 

  
 

TeV GeS oe ner, pe

CTE Remy, y
HHS YE Roa
Bay

: Pon,
320 sNoae
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 2 of 13

, ° PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff: \Wavne Gi \WWiana “Ture

 

 

Inmate Number 48262.5
Prison or Jail: tomoka Conectfonal Tastityton
Mailing address: © _34S0 Tiger Bay Roach
i Zz
AL. DEFE NDANT(S ):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name:
Official position: _ _

 

Employed at: ee
Mailing address: fp
(2) Defendant's name: Cochainn Hol Secvizes Tacs Tabivid adlly and either official Goadt4,

Official position: thabical Groat Gc/u dn The Floada Vepartrnat o€ Coctechot
Employed at: Sdnzachacks thadicl Depabrsstt Grigor shies 7at Apshacher 2 Bast Unit
Mailing address: (203 GatesnorSpuace Siud Suile G00

(3) Defendant's name: _Sibysseins cradivedudty ond vn his ofGeue\ Cipacshy.
Official position: Deco ehie Clean AC rac hnadiea\ Diceeos outs Plainkls Medical Wectmant:

Employed at: Apalachee CM EastUdtilas Gachorion teal Semmes Tne
Mailing address: 3S Proalachesr Dives

Sneaks Fbauds 324Q0 «

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
See Corser ton ts Rae! 24

2
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 3 of 13

(4) Defendact's Nome s Brenda Patterson Tndivi vault antin her ofGicral Capacity.
ofCcrel posicttan’, Lead Public Heady Nuteon Consultant over Seeciel Grek Reserigthon sede [abet Oe taster Mena,
Employ oh ak Feith DepartmantsE Comections

Maing addtess! So\ Si Calhoun Arecky

TallahasseesPondy 323 44-2500

(3) Dakerdorts Nome: Airy ela Gas Kins, Tadividually andinher of€ieal Capacr
fRdal sien Bucean cher€ over Spock Hie Preserighin odes rast oret raster Menu
E Need ob \ . ;
Inciting cdcess\

Al Plo abpue. Delentard's arked Under the Calor o€ State law require mane )
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 4 of 13

itl. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE

 

 

 

 

 

 

 

 

 

 

 

 

 

DISCLOSED AS WELL. ..
A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) X)
1. Parties to previous action:
(a) Plaintiff(s): __ MIP
(b) Defendant(s): win
2. Name of judge: Ale Case #: NIA
3. County and judicial circuit: NIA
4. Approximate filing date: nia
5. If not still pending, date of dismissal: yA
6. Reason for dismissal: va |
7. Facts and claims of case: Nip -
Ale
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?
Yes( ) NX x)
1. Parties to previous action:
a. Plaintiff(s): wir
b. Defendant(s): ite
2. District and judicial division: wif
3. Name of judge: Nia Case#:; WIR
4. Approximate filing date: NIA
5. If not still pending, date of dismissal: Jp
6. Reason for dismissal: __ ANB
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 5 of 13

7.

. Facts and claims of case: MIke

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Cex x) Not)

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1.

NQasp whn

Parties to previous action:
a. Plaintiff(s): (dosne WS WNiogn Tuer

b. Defendant(s): C
( Un: . ‘ ict o €

District and judicial division: Fisdda, Fock one Hs Division "

Name of judge: naccia mawles Hsutach Case #: 203-cv-tlo> Ete U1 Owe
Approximate filing date: Bugis \21 2ee3

if not still pending, date of dismissal: paacls 31,2004

Reason for dismissal: €r2syPdbun Deriel and Aisnisse wr Pecudice
Facts and claims of case: $2754 Fader Wohons CorpuC Rebctinn Eade Stobed
wa Udi Oish LSS 2764)

(Attach additional pages as necessary to list cases.)
See [Continuation +0 Raye Fa |

 

 

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so
_ dismissed:

(Yesd) No( )

1.

a kwhN

Parties to previous action: —
a. Plaintiff(s): Weyne Codon Tuer _
b. Defendant(s): Sule Lowe
. oa tes Or Sipisteict Court) erty District o (ae,
District and judicial division: i

Name of judge:T. Kest Welhecell IC, Case Docket # S17: tu-280-Tkw-Wre,
Approximate filing date:_{\-02-20\7 Dismissal date: 94-\3-%lA

Reason for dismissal: pismisselu®ngcelud t2 puctunit to 28 User Flas a (b)(\)

4

 

 
Cas 9:20,cv-—0187-TKW-MJF Document 44 Filed 10/26/20 Page 6 of 13
tact: da Con Continuation, . ‘

“t Pacties to previous action |

ay Plant FF (5)! Wayne twi\Vian, “Tucter

bo, Defendad (51 Tule L Toney etial yo:
"2. Distwet ond judicial diviston’ United, States Histrrck Court Noclhern Distiet of Florida,

Panama cry Div iston
3 “Si Nomg of Sudga tT Kort Wethecell IC, vetted Stetes Oiskect Tudger
ww Rep to ximate Gh my date’ Aeoh Zeh)_

pbdioat Sil pending ate o€ dismissal §4-13- Zoids

ma Rea Sons For Vsmicedl DiSmsseo withngrdudice pucsuast 26 ViSets Saws ab) Cr)
¥>, Fads ond claims o€ Cases 12UiS2,F 1483 cintl ciekts . \ content
Ondthnufactaces Ye dncth

Cate AOS $111- cu- Wo-Mw-HTe,

 
 
 

¥
L.Paches +o previous actor}

> PpnrnhEE (S75 Wigune Gian Torker
b, Melero! Mack $: neh ehal .
*2, Diskick ond judicial AwiStor barred) Stee Vistat Gurl Node Oisfret o& Plorida

Ranama a Mvistan ,
Case WO! S4IB- ey 16 THY ~ HITE

*3, Nome se Judge iT Kant Welnerell AL, Unthel Steer Oistict Daye.
¥y, Ai figosoximate Eling date | 10 “iB
¥5, TE nck Bll pandina Acte. of dismisses

io Reasons foc Aismissd |
1 Bodts ond claims o€ Case AZ US$ M83 cul eights Complaints Falling “4s Keep Parch€€ an Biles \y Tamabe Sefe.

Leoen hoses Plinara hivwaitn Tether un Gana Thanbuc Who assaulted him with 4%
Kinks ov Ste ail oC his persone property,

 

 

Me
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 7 of 13

6. Facts and claims of case: NIA

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not.do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they

must be addressed in a separate civil rights complaint.)

 

 

 

 

 

 

 

    

in back Sa Yo Bs b This \ ach

uk £ 144 ond No “nal te cep tt inGertienGs
5,00 etechble Vicd load, het

*5, 00 (:30-203 TueStwnskeced do" Buecalades OR IC hed ann)

“ey esladel CLD, Leos Wwi4 V wes Seon | D0 SF Dacts £ Tune Do)) Cromthe ms Clond4’
a A

 

 

 

x * kk
io bac menll” 2 mis a Wwhs chyantyed\ Mec & WON Q ComPleeg ra Th 2n (3 cus 7 bs \ ton OF ‘

 

 
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 8 of 13

#K
¥ * . e qt s* ‘
“G On 6 24- WS My Aki viel tnebiechug ses chungs di fe 6DEESELs a Threr Orug Combination of i} Eaficcbiee
Vest ny (Exe) Fr Galpwirmne 75™5 (Rev) 3! Teno Fivic Fer Vamiae Cumarate 25 my (rag) see [Exhuhct* Le
"7 Rouwse, Dee Ode€s0y thea oattun has de Ss Two- oy ’ Comben 4 tien of te Complerg Medica SUN» Tralso has

Fhe Same. Seecs\ Seve Side effedy. Seo Banbit® WGabit= A.|

*8, Retoy de Commons Aa Apslo ches COP. Best Unit T was propery Evalucted bya Spestt cer for \av on), Presenbed Madie\
Tredtnattsto proved tipenteghy Severe Welght \ss6 o€ & Ensure High in Su sinks f Two (Z) Tans x

Vheee (Limes 4 JY, ht also helps to ¢ epalt Muscle 4 ssve ond muscle ckectection hicis ocumarted tammy
Medicul File ond are Severe Side ekGects o€ my enronie. Naess Wey). ang o€ my Pindivical Madiechians Conflare and os efsey
¥ a, tke thused tBoclachen ed. Gast Uayt Thwe ban Sear by The Tuckson Gunty Healy Department Specrali st Se
Keekynron, Severs!\frraps Cor mY Shronte Thrass Hiv , Wiha bas Continually agreod iin PlOchEe T Should be Preseebaed
¥ Basuc € High Protein 5 uplemen*s| Dank because. omy Severe Weight leas anh Lipoatcophy torn my chronic \Wness ond
She Severe Side eeckt oF AY Andivigad nediettone But hac Supocvisor Pe sardlt Spashins of fro Tacks Guaty
Healt. Ropettmact claims they are only respon sible to Presenae my Antiviral meeaven Adefsey yond She was nat allewed
4s Presciihe the Exsure Bayh Paster Siploments| Donker documested inmy modicnl le as on ping modi ol Teed ner That
* DRS Hesse end\ The Medical Praviler’ Confucian teal, Servicar i Pivey WS Fe Spon stole for al\ thy Madiou|Tredineds
needed ts alter tre Stuere Side cfedte a€ rY chronde Wrest Ww, and She Severe Side ettedr o€ mo} Aedivie mediechea( above ,
“thik She uid pay (ecommenh Aut abe prescribed do *de.s, Hosseant
¥ioson dader! 628-218, 7-10-18 7-148, B-2-18 “B-2418 Deiwal Submabed Se GAA Peyvest +e tens fhe Ensure Supplemental
Darntr, Sed feand® 33] «
Mon 2:23 -2alB Dusas Seen by Nutse Carter

 

Fra, of! B= 20-29 Twas Seen hy Nurse Nwecell, .
*3 On* 8-24 Zl Ten s Seer by De. Sdtosserei nds Muacse A. Sweectngen

ite on BBB T was Seen “orse Ae Swosrtrgan ond Norse Ki liane Per Prase anh
—_—

1S, 00 Eady of Pre above dates Froperly requested All c€ the above named tnedi cel Sta€E to Propel Tene My Presenbed

Medied“Tredtnent foc Ensure Wig Protein Supplemental Daiaks Soe Con Prpett} \ withthe Severe Sidhe (fects of my
ehronte Medical Conderan ond Png Gndlvicel Medjcatung: Sel Ee ibit*(Bbdhit CAL Boo Fhe ahave nomad oeult
Derlic e€Duties, & shl\ dd not Ceca 2 mgPrescubed ined cal Wedraent Fore Basure J0nke pendived Pak ts
Docematedinmy Medtenl Cle as 4 Pre~exishing ted} all Condttun af Wel Wh lass and Lipastroght oP tuerdy(24) Lear o
“iG, Pon SALT Mead tg only Rolle (nin Gods Matobe Prescubed He Ensure 0 anke aecoddinn tthe Socubst
§. HrectnonGion the Doth teTader Baby mass dhntiGs.bn, crud) see \Eduht b8\
1D, WhenK usas Seenby OR Hossein: jonddallid 4. ina cegacd ng my Prescribed tnedical Testimedran) Re Ensure igh Presbean
Ss opplementel Bunkt ta gainand Maintal Amt wer ght DV wasun MAA alu sod f IT XS WET ABT HEMMER PAWTIFE NEEDED WE
ENSUE. SUPLEMENTAL DRINKS AS A PRT ce mY MEDIAL TREATMENT, IT ES AGT Sow THE MEDAL Provnee CENTURION HEALTH
SERUITES mont _ AND AZCORW G WHEN, Avo Her Poe WE ARE TOLD WET-1o PRE SCRIBE THE Ev Sued Dan's To ConTAw
COTS AMOMBXIMIZE, KVS PRoBTTABIETY
*1e'be, Hossein agreed luWathe PAAKEE Shad be preseroed Ae Ensure High Protein Suqgomatel Drunk as 4 Pork af
ry Medtal edi mest Forty Antonie illness Hiv-te prevent eight loss ond Lipoastroghyy aod te Cepair Musele trssve ond to
Garnpry wedgnr bul and Moinrtandudiuas it Bul he isnskaloued tu gre seshed tartare hrearse vébre Custom,
slides ond Ovredunt Etovn® Condorion Meaty, Sesvicol Ine Poltsy Vor do Rreserdeo dhem Gud, uses Moving For cQ
tnd OF tte sserqn netpresealbins diam 0 TN That T needed te dWkto mes.5 Sherman from PPA abort
Presecibinny Premto te. 15 Theil Cesponsilbedy Sor aging te $0 Weta my chronic. Naess thy od Rr Side effet,
ond ko Preseiibe Marthe Proper Medial Tedmadirandh ickoat ores nave RESPuN Trg reT4 «Thereby Patty, Pash
an fe CATCH 2 MsMow anh Subjectny mats be_A TEST Gut Pte onk evel on) Unusurl\ puniinmnere Violas my
BHO) ArmeadmentTeayhhe to Proper Medical Care |
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 9 of 13

‘

& A
CA Plarsbilt esddlis Le (eS trade byte Defindodr OR whess cin\ +e my nadical nels of te Ensure. hPakein

§ cplenut| Drinks \oha\ Ne ae vat bse lst Was poor enowh 0 Znshitole On vnnezessar| onl oe InCheban

oF Ran ad natinacel acd del Wid equneg ures Fyne dn dtaynnrs is or Arete of vt Medic) inelgracteactionthlitnler

Shake bw) . | | ,

PathaadetCestiblished dn Sayehivehy Serous Madhes} ead sone Posh if Leb unattended pe Stbatlantn| ctsk oSenoor

harm ens thats baer diagnosed by “Ahi steve AS mand eluyp cepstrodnettyond one So views they 4 lay Persin (would

easily ferognvre Yas nerestily Cor q dahon? athenkten | . ;

*y. Deitlosserar ond Bruner ell Semeer ated gs Yom atfikude € debburlginditberence bythe anoreness of astm
S yor Gderon Mra nesence Coubbe Sw Suita Substeialeash at Setour hoses extste ond dtuuitng kts Wher ences

artinhef acted ondystiviy xs tredicd relvandys slant es ae nach <iipdive awacns”
of Signa Qn roel Onan achal tree of cepuiy 0 6 Crem Lose: Cc,

, 3 De Bolger ort and\ 5p asin As end adegyate nadia dace 4s Plantnée/ mal She Kaouiyy entered
Vee a Vy Gqlurioan Healy Suneey Tre pho fos reasialeek alt ¢ . Rardin shs Hen Lawhead
WY ProreGore Vheiv 15.4 Casal Connecti on betwzenthor No prowl eqwurcinared Cardo Plait lfiqmode Ads; Contvod'

ye Le cache ot polizg directing the ahove Dacters and nus StVEE to delny andlor deny andlocaer- and lov chinge
andlor dts conkiuue aljceady Presestbed Mell ectrons andlor indies trectmerts Rraseihad intra inmates tatied Flt by Prsic ompliyeer
nema arcve ord Q ast te Preseribe We Ensure Suaplom ental Danks toanenait ested in deliberste\n bi erence te Plant feo
Medical needs the AAS Seportaninference tt dhe Supervisor Ceesturton) Vicected Dre Subochinetes De torsyMursee to
Ark atove Unlnusfally onlpr new! Pate Subondinckes Would ver Unlad fully ond Galeth-hs Stog trem From daing So in es
ty Contain Cosh Cand thayinvze erogkability. |
2G. plani€e assertsthat prison Caan “ db ligated Underdre Sy Arvendmettts pros prisoncss 0. adegunte
radledl, Cares This pain age applies regard 25S Cb notnor Letnralical Care ts provtdad N Govern mart empliees oF by
Ravate tradiorl stalE Under the Gorchvaet tasty Se Govern mark
"yp. Bulg ZonStoanrte de aot excuse De ahove of€ tule \ib\iay for inadegucte Medrea\ cafe. |
2b: ris indisne DRS, Apsseini the Prystern ond (nadicn\ Diredor Aes Baitvardhed Lhe UAmate respens dbuity

Koc dre Magnosts Madheal frermertal Bante pursuant a Sechn Sub ot2C3) Fa Sit, Cgc lw dees net permit”
Nurses or ARWES 40 pastores acs tnedberl diag nosis ond brennan burtraut Supervision Fromte rela dg tesseini¢
Sse, Sachion, IU} 0:3(3) Feu Ih (acd) tho Medea ccxoed dhs Cuse.'is Seusid «omg teatimensy HAL OR HesSeini ever
lockod o& o croelesh RAIEES Medes Ale ve! Bates Sz calls o¢ UIs wl ie dive Nursats He Goes The
Svperviord Py sti, vel Ye Marston Stall Onder Bord, (ww Seg Spation S158 (318 C1) (4) Pua Heh, (003) '
¥ 24, From L3-tol te. 2-3- WB elaine EE wes injucedl ond SulFeced Eton Severe tuedyht lassi T ony Sih, (20 Ibs pnd now)
jyme Severe ipower Arnmy Fice (Sunken chesks hallows locking e425) chranginy in my arms nowsbel Prine, ranges in
my Butte now he innel hanger LAMY lays now bel Annneci Whudh Ore al\ Sere Side ekFe (Form MQ cheonit.
"Wess: ond iy Presers Prive! Medrectrnt Complern ef seq Bnd twould hove been preventerh wdlradegucke tedtcal
Cares
‘ % Feta BAGMIRLOEPENDATS. _. BReND SON, RrOsts0 a/v. LEAD Pug Z HEATH MTR TION
“Con SolTR AT ANGELA GOS KIM v8 BAU CEE, DELIBERATE TVOIRE Ee Eyck [Tv ADEQUATE meoiend CALE EAGT
fwd Foucieentt CF awold') AMEMD MENT Wolo).
¥3U La tear [Rb PintihE wns diagnosed tok, azgaived immune, AG ency Sy 9d co me yLWLS Sex +0 Corker Hoda Re cegtnan Center .
Ceimacyin Orlndo Plocida te See, Sovers| Sgectaltst and, Reakors Forte (fhedied Veertmentyinelatins ibutnat finned 4e €OR. Match,
“op. ro chet WR, RechWerithe Two. Spocialist Qectors Gann Doel ann Noe) Stacked ine on Andtectrs visal Madi cachraas’ and
“Prescribed the. a5 a pack o€ my Medical Tectwant 44000 ealorve Rey ulated Dictte prevent Weight loss andLipoatraphyaihich
Ate. Severe Side efkedts omy chianic Wessand the fivritctrovical Mukicattons st have been properly prescribed, CN
Hoos calo tic Regdicted Died Stree tere 418 GaTwedd (ra) Tears te grevent Warght Less ond ligosttro phy)

7
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 10 of 13

32 Plaine washossod at Ap aluchee ¢ T, Rastat un My Medical elinte-to Senew ty} Uedcclocie Dich Wass Teas Seen by
Deis. AssSeinn tha Madles| Directors Tans formed Wha Plotda Depactmentt o€ Comedtong Secrehass Ble Lunes * Brenda,
Patterson jhe Leadttestn Nuch dion Consultenty ak’ Angels Gaskin Phe Buren chiel, DIS TWENTE “Woo ealone RECULATED
LOWES OFF AF THE DIET PRESeRIFTION ORDEE » Ty ocdeh Grtain Coston) Same Poem
33 The ‘eee exlocie ResulaheA Died Conststed «€ { Douole Reltons ofthe Main Erstree, ond! Paclion exten € Veqet ables on
Theee (3) Snack Sardusrdness Gna tv th adr Meal Cruyold) Porautbutther Sndiit dus andore. W)chesse Sonhurdn) From tear 1146
verbs Col® Gherrthe Yodo caloite Resulatech Mebwes Os cotkiwerl Thaye bomen 4 toa0 calive MaAdFa Twat (2a) eas OS
*34 De tesserni daceesh Wort ma TX Should be presenboen) 4 “ooa caloire regulated diet as 4 part omy matical Frovtmert
Ear my chonte Nines Biv to prev ut Lipscttraphy wetsnt loser) Abd gain my retg hyd hack But he couldned Presenba fe
a Adee Pied as dhe dhoranameddGrerehr Dts onhnvel He Horr clouereydated diet KEdC Te Died hesenphsn onder
es antinvensthetecs aloe diet o€ €-Pee Olet Rescuptian order ts athcocr ts ny gpod heey as Law SM THN (23
ot qu aliGy Gee te 4e08 calonn drt Seedy (2d Xow accocchi ny de Py chron eMnese ond) The Chay Tradex Be 4 mass

dust CEBircha\ saa Exit

B
Berrie Ldsas8) Brenda ae Sh gela Gaskin are Fully aware f Ne Sonus (Madical nae the Hoos tonic Regulated,

Died Prt he extra aad Foclamate ster have chromc'llnssses CAus/tw) Ss Pre} Con gain their wedyht back andlar Maintain
Fair Heist Sotnair Gielght is net lost ond Apprevint Kips atrodyy Ghidhis 4 Serious Side ekhect their Mabie Ganditonr ‘

onh SUeeedts o€ Pre Pinstiretrouien\ medtuchunePrasenbed
“37, The Regular Goad Leas Hat are presesth] Secued are Suppose tobe baselona 200 Calorre Regulated Dich, and V5 ritenough
Zeulanl c.clories te Inalntain andlor Gann Weight bacKonee its lestiAndVneFead Servite Director ditects ainmebes to Stake
THE sttow) oN THE PORTIONS OFTHE Foot , So then isnot Deco Calories o€ Goon Phe -reay sto Corstain Cosk and Seve thonni Gr Pose:
"Bp. Plavetifeestablished Pha} re cosponse trade by the absue Nofendants by Ramasing Yeo sco dalocie Ragulated Diecal€ of tha Piet
Presenpthon oder Hwkis needed to inaintain Good health because o€ their Aheonie ness luis poor enough ty Ginshtwhe an
un eressary and Uionten MElidan BF Rin ond nok Mecely ates dentra\ nah equacg negligence in aia gnrais ot tredmund or
even ted Ml prvchine aclionable Under Strte law.
‘BPs EEoskhlished andy Xwel\ SertoaS Mabieal need onodnt skeet onatlendeth poyes asub stati ok ot Sertou€ hac “,
onethet his oer ding hy & Phy Sician as trond shag hestmant id one Se cbvieus Hwdteven 4 \ny petson Would
A

eagi | t Av the ‘it fot doctor at heX
ge Leer gare nazesscly Gt 6 £ dallbonite ndkForencs bythe awareness a€ Facts

* + 4\s
Pea ae Ee f an oe at Sectous horn wyiststo tre \nmades rts eheonit: nesses
Td wote onde thes caloche dred by Romuviny Re yoo calorde KetEE atthe bret Rreseapion Ocdersnd SMI Ng of tre

inferences

A ebanhté odeli@halan daychivay Sertous thadia) need ar Radway insutlr rent cespense to Ro neal) Skjecive
awaeresge€ fa Stynahi rw nveod, andor ackua| in fece neeot Cequitedl atcion Som Prose Rats. .

ua whe Ayn amonesthnposes duties on Prison o€Cictals she Myadt provide humane Condhons of Contirarmert  Prrssn a€fielals
Hust ensure ther omates Ce ceive adepuate Gacdand Mabicd Core Bud gratuitously ahow\o4 AL Otg contin “ng of a Presnbed el eal
dickneeded to Main teln Wea prevent Ly oatrothy and (Mirela Good SetUes no \aiimabe genoloyi dkyective ut 40
Contin Coaks-o ingle a higher fost: * , .

Xj 5" Tubis Tess Brenda Paterson and Brgela Gastiin have tre cesponsibil to pruddecarsonddla adeguremadied, Cure to
ata iteh mates by properly providing nected spect Diels ForMhar Thronie Wresses aAOroper tilt ed Cues OehRrwy tuts al
delthecede inal (Fecedt to Pladitho Kedar needs byOis dortnvinn The Ypoo Calosie RY ulated miebokEse fe Die Preseephion

Grider,

“LYppeial Cures ined because Tbs dukien vf Fahdhe Nooo Goce Nea rowlwe Seven Wagdlss Tan Savy,
onk Wea ol ih Vee Auk Now SuGhery MAEOer Seune Loeakraphytn my facol SunVen cheeks, billows Veliurg ayes) Aranges dA
OXNNS nd hadsy dnianor, Oring yl” Henydudtey barey Shiner rOnnKer Vary logs betry deiner) ord ess o€tnusthe helvare 4

8,
Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 11 of 13

Sesece Sie ftechs Grammy CniOave Ninos sord my Prescribed Achrcriourer\Melicains aber fe dove Beferdwite Nis continual he
Hoow calorie ggyeteltre &E ob Yo pick Roeserigdpon Order) lnidvans helping te prevent Anose pelle on) Side offedtn
far [Earle 34\

45. NE SUE MENTE CONS * + .
Fp, Plandice ceqlleges ankincotporates by te erente paragraphs 11 -44,5 vera as Substertta|trcrertal fact evidence nN Support

° Ede ArUsierS HES TRicdernended, crn ay hts Complaints
¥ 7. Am EUD MENTS OWE ONSET OFTHE UNTIED STATES OF armegieR:

38amevone oy vit Caren /en) |
Excess we bal Shall not be ¢ eqvived, nofexcesswe. Fines’ aenpased noe cruel enkuna gual gantsh mehr n€hickel ‘

Sa. *amevomeac xv | Govrtecntt 1 [f)
Section I-A pec sans barn or nalaralired nahe Onidkeel Shabes ond Subject to 'yectsdichers Pusreek are cian sbdne Us ded Sttes
“the we a Fesid nls Spe sl tre or enGrea ong ltd OWN Soll dbeRdye the gAV Neyer octmmuridhet o€
ov rang Ne On ) HOC Shall depeire on at ie | oCPrperd Wout dre en
hth Aprisiichan Deeps fotechanst Ns lust Moorprpety owek depres lv nor dey asf pein
Plain rEEosbshed meg ond FourternV Pendent clam »
®S\, Plainh€é esrtchlished on dectuely Setrous tMadteu\ neal, one tt y iF lat ondthendal doses a Siostarhal nshet Sense

a_berntehts haa Sa third merged Qaplank soon 23 4 62,262 3135, 34-14 |

SE Plank established 4 Senous Mali calnest ne Yat has been diagnosed by 4 Phy Sistas 45 mon dechin fretment

of One Lyall is So dovtous that even 4 ay perso Would easily Cecoynize Ha mecesstty For 4 goclots nent dn, Seg
yt Spica wl 3,44 1618 26-29, 31-35-3444 | |

S32. Plankee edshlshedl tut Ye Fesponse tude by Whe Medical efGardl tohis Madies\ read was Poot enough 4o Constitute
Son ON LER SSOPY ind Gordon \nElichien Epavn,ond not fherel y acct denbial\nadego art, Negligence In di ag NosiCor

yertmast"oc even Madlcal Malpractice acttondble under Strbe ww See,( Supa As 4-22424)3%,34, 36-44
Zi Plank€e esteblis hel the official acted withvan attlude o€ deliberate indieterence by awaseness of Gacts from Which

fra inference Could be dtawn that Substrattdlask of Serous harm exists anh dandiany oF Pee inference See | Supra, oi,
yo we-TV4, Weel g
ae Phinhi€eé estyblis on dhyectivdy insu€lleent Cesponsa doit tedicd] needs Se} Supe ty FZ ZY 3234 ]
poe PishCeskblished sujochueawaceness of de Signaling thamedjcal neok .s2e Spal 3,4-24,3-44f
SY, Pde FE estebltshed anartual nterence of ceguicedl achion From thise Fact See \s. raspy 3 AZ, SAM |
Zee PaesCE vrs iquur oA a5 a Cesult of Pha o€€i cule delibocte indi fCetence tolnis madted| neelEs Sa [Seprs. 04162435 17 |
a Plans€€ thus has SufEivvendhy estio\ished ands Steted an, Viebk Rats onkFoorterdy Pinendenent clamabaue Suprei
“68s Plawi€€ ces Bully ¢ vest Se Gur} to answerfesdire the fllawsiny Questions presedted (dard ate dre issue o€ his
Complank« { "Questions PRESENTED ¢

“Oly Questia.) ONE;
UNDER THE EIGHTH AWD FOURTEENTH AMENOMEDT RIGKTS TO ADEQUATE MEPIZAL CARE tite Ha sTHE RESPONSIBILITY

TO PRE SCRIBE MED CAC TREATINEATO af ENSURE HIGH PROTEIN SuteLEmBATAL DRINKS To PREVENT SBVERE WEIGHT
LoSS AND LiPo TRaPAY Wiad ARE SBUERE. Side ESFECTS of RLAWITIEE 5 CHROMIS TLNGSS Hi TRE FLorion

DEMETMENT OF CORRETION S (Foce) THER MEPIERL FUBCTRATPR CECTURION Hearts SERUCES, TNC, on HE
FLORIOR DECARTMENT oF HEACTIA CRoon) ?

hy .
6r QETIN TWO)
— ——S
DoRS PlAUIT ER Have 4 1 GHTH AND FoORTEENTH AMEND MENTRIGHT To RE CEWE A Hoos CALORIE REGULATED PET To
PREVENT SEVERE WEVEHTLosSAND LigoatRe Pi lutttl ARE SIDE EFFECTS oF WS cCHRONIt TLLNE SS Hw AND RIS
RATAWIBAL MEDICATIONS AS A SeECIALIST CERTIFIED INTHIS MEMITALTREATMENT PRESCRIBED ?

A
" 's Case 5:20-cv-00187-TKW-MJF Document 44 Filed 10/26/20 Page 12 of 13

“G3 QUE STIoA) THREE $
JNOER THE EIGHTH AnD Four TEEATH AMENDMENT RIGHTS To Ao GQUATE MEDICAL Care ES PLATE ENTITLED TS
BE PRESCRIBED A SPECIAL DIET oF Yoon CALORIES AND BASURE HIGH PRITEIY SUPPLEMENTAL PRIWKE'TO PREVENT
SEVERE WEIGHT Loss AND LiPoATROPUA AND TO HELP REPAIR (NUS ZLE TISSUE, AND mus CLE PETER aTIOM WHHett
ARE SEVERE SIDE EFFEETS oF PLAINTIFF'S ZHRowie TUNESS 11 D
at var RELIEE Soo Gut!
ee DlaAEE respaclutly cequost Sr This Court ender judg matt Granting, Plantlé he celteE requested ‘
LE A deglaration tutte acts oromissions 5 ascribed herein Udo lated pankiter cighieOnde! Ye Constitution anh
{awe o€ he. United Ske |
ZL Compensatocy duen ages Wndheanaunt & $ $1000 1680100 Against erch deFenJant lint, ank sev erally
¥68, tun ie ng ne annunts¢. 4 $.000 +003. 09 agains cach defenduit aint nk Severs aly
4 Best hongl domaggs in Me amount of J Lummow.en 4 @u3.00 gyal skerch defendants ra
Jo Pes dnl onal goes | dlains triable by jury. . N Aa sev "
ATI Blain Es Cost in hes Set
TZ. Mey additional pelne€ Qhis Court dooms just proper avd equit able ,
F273, An opportunity 4s Ainend die Thitd Amanded $1183 Comnplarsandare chick ceqvestetl fo Coccect any delice, eS
Yay “To Appoint Counsel 4 ASSTSEPAANE in Units Sud
"AE: Riny otherrabiel Qhis Couch Bind \ustindl proper to best Serve dhe eng at Turtrer
* 16s That Pacsuand te Heunesw Ke(ned 52 S.A. $4546 (1042) THhakas 0 Qro-se Udigent da Tote held tore Sturkost stond ads
as-Hhat ongeched of a attorany Skiled and-treined in les be Rhoese allow Ne Sone degree o& ltihade \n She Cay of His Third
Amended £4283 anvil Complsintiniaton| tnish ur of Eid entre melvdsdhorein ae ndt delibercle ocrnterbural ffs Che. Joan
Pry hest be Galler nis Henorable Guckt Orders on) dvechronP inde GNrey o€ YragThicd anendd Conplasnd PaahibF is net a aud
clerk Tad horse Vurwernor a cedigied Poselasa\ ond has net bicen alle te dytuin any asstranee Frain Ye (aus ul ak Yi
Cortectoad\ Tashbohun Ether ace any defteuneol in PreCliny ore Brntertiratiny erm Ploase dtrect Med Ele onctrer
anendioh Conplnint $8 Corect Pharr
(uifere rors) Plainke Frerpacktull pea Pret: Pritonocahle Carte enter Judgmen¥gcarkion Pink Da dare Relie€ ¢: eguested unk
an opportunity fo thou e Focuuhond erave his dhove claims Prrough divs cov ey on testi monies: Pris 30 Braye
UNNETARIZED ont

PME OY de coaRe Unter Pan ally o€ Pedr Prd tho Coragitey Stolernant at Radevincluding A\\ Continuation Rayer Reetiue wd Coscect

pucsuattte AUER 4G,
Respecktulll Subsndhedy ,/ 7

ZENE CATE OF Seevice Y
E- HERER DE ELAS Under Penal o€ Rec guany Rina ris Thich Arnended £1983 Goropluint wins Wweredl bo petson officals Gr Tally on
the (8-14-10 possuert-to he ilary Rule Seeoustsnv Leeks 188 pyre C1182)

 

 

 

Reese MW NL
Oxke 10- L4: 20 | Layun bid sto? Fries Poe
Tornaea Correctional Lastdutinr
3450 TLGER Bat RondD

Oa'ttovm, PURO 324 2» 1078

101

 
 

 

mee Wi Tucker Toes

Case 5: oye G7. Ti

MAILED FROM A STATE
CORRECTIONAL
INSTITUTION

 

US POSTAGE) cimney Elwes

| earmces

aa? $ 008. 70°

. 900036054 oct 20 2020

 
